Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 03/26/2021 has been entered. Claims 1-4 are now pending in the application. Claim 1 has been amended and new claim 4 has been added by the Applicant. Previous claims 1-3 objections have been withdrawn in light of Applicant’s amendments to claim 1 and further explanations. Claims 1-4 are found allowable. 

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
	
Regarding independent claim 1, directed towards a vehicle door mirror device, the closest cited prior art of Sakata of record, hereafter Sakata ‘867 US 20040012867, teaches (see Figs. 1-16) such a vehicle door mirror device (i.e. outer mirror for a vehicle, see Title, Abstract, paragraphs [02, 11-14, 34-41, 60-63]) comprising a mirror housing (i.e. outer mirror 1, mirror assembly 3, paragraphs 34-38]) that has as part of constituent elements thereof 
a housing main body (i.e. as bracket 5 and housing 4, where bracket 5 is fixed in housing 4, paragraphs 34-37]) having a mirror housing recess part in which a mirror is housed (recessed parts of 5, 4 e.g. rear opening 41 in which the mirror assembly 3 and mirror body 70  is housed, as depicted in e.g. Figs. 1-5, 16) and having fixed thereto an actuator for driving the mirror so as to tilt the mirror in a fore-and-aft direction and a left-and-right direction (i.e. as tilting unit 6 allowing for vertical and horizontal advancing/retreating of 71/70, paragraphs [37-38]),
a support shaft (shaft 10, paragraphs [11, 36-37, 40, 44-47]) that is standingly provided on a mirror base (as 10 is provided on portion 9 of the base 2, paragraphs [36-37] to be mounted on a front side door (as base 2 is to be mounted to vehicle side door with 8a of 8 portion of 2, paragraphs [35-37], as depicted in 1-4 and 16), and 
an electric retraction unit (turning unit 7, paragraphs35-36, 40-41]) that is pivotably supported on the support shaft (on 10, paragraphs [35-36, 40-41]) and is fixed to the housing main body (as 7 is fixed to 5 via e.g. screws 19, paragraphs [35-36, 40]) while being housed within the mirror housing (i.e. in 1, 4, as depicted in e.g. Figs. 1-5, 16) so as to exert power for pivoting the mirror housing (i.e. for turning mirror 3 and housing 4, paragraphs [35-36, 40-46]) around an axis of the support shaft (i.e. axis of shaft 10) between a retracted position and a raised position (i.e. turning 3 with 7, 20 front retracting position A, usage position C  and the rear retracting position B around the shaft 10, paragraphs [40-49]), 
wherein fastening directions for fastening members (i.e. directions of screws 19 and screws 66 i.e. horizontal e.g. thickness direction of mirror 1,3, as depicted in Figs. 1-5, 16, paragraphs [39-40]) that fasten the electric retraction unit and the actuator to the housing main body are set exclusively in the same direction (i.e. as directions of screws 19 that fix turning unit 7 to 5 and screws 66 that fix tilting unit 6 to 5 are in the same horizontal direction e.g. thickness direction of mirror 1,3, as depicted in Figs. 1-5, 16, paragraphs [39-40]); 
wherein the actuator and the electric retraction unit are fastened to the housing main body separately (i.e. as 7 can be and is separately and simultaneously fixed to 5 using screws 19, and 6 is fixed with screws 66 separately from e.g. 7 and simultaneously to bracket 5 of 4,5 housing Figs. 1-5, 16, paragraphs [39-40]) and the fastening members of the electric retraction unit and the actuator to the housing main body are maintained in the same direction (i.e. as directions of screws 19 fix turning unit 7 to 5, and directions of screws 66 that fix 6 to 5 are maintained in same horizontal direction e.g. thickness direction of mirror 1,3, as depicted in Figs. 1-5, 16, paragraphs [39-40]); 2 
wherein the electric retraction unit (7) and the actuator (6) are each directly fastened to the housing main body (i.e. as screws 19 directly fix turning unit 7 to 5, and screws 66 directly  fix tilting unit 6 to 5, as depicted in Figs. 1-5, 16, paragraphs [39-40]); and 
wherein all the fastening members that fasten the electric retraction unit to the housing
main body and all the fastening members that fasten the actuator to the housing main body are arranged parallel to each other (i.e. as screws 19 and screws 66 are parallel, as depicted in Figs. 1-5, 16, paragraphs [39-40]).
However, regarding claim 1, the prior art of Sakata ‘867 taken either singly or in combination  with any other prior art fails to anticipate or fairly suggest such a vehicle door mirror device including the specific arrangement where  the housing main body is arranged between the actuator and the electric retraction unit, in combination with all other claimed limitations of claim 1. Moreover, there would be no reason for any modification to rearrange the working order of elements the mirror device of Sakata ‘867 to read on the above limitation without impermissible hindsight. 

With respect to claims 2-3, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 4, directed towards a vehicle door mirror device, the closest cited prior art of Sakata of record, hereafter Sakata ‘867) US 20040012867) teaches (see Figs. 1-16) such 
vehicle door mirror device comprising a mirror housing that has as part of constituent elements thereof
a housing main body having a mirror housing recess part in which a mirror is housed and having fixed thereto an actuator for driving the mirror so as to tilt the mirror in a fore-and-aft direction and a left-and-right direction,
a support shaft that is standingly provided on a mirror base to be mounted on a front side door, and
an electric retraction unit that is pivotably supported on the support shaft and is fixed to the housing main body while being housed within the mirror housing so as to exert power for pivoting the mirror housing around an axis of the support shaft between a retracted position and a raised position,
wherein fastening directions for fastening members that fasten the electric retraction unit and the actuator to the housing main body are set exclusively in the same direction;
wherein the actuator and the electric retraction unit are adapted to be fastened to the housing main body simultaneously while maintaining the fastening directions of the electric retraction unit and the actuator to the housing main body in the same direction;
wherein the electric retraction unit and the actuator are each directly fastened to the housing main body; and
wherein all the fastening members that fasten the electric retraction unit to the housing main body and all the fastening members that fasten the actuator to the housing main body are arranged parallel to each other (similarly as presented for claim 1 above see  outer mirror for a vehicle, see Title, Abstract, paragraphs [02, 11-14, 34-41, 60-63]).
However, regarding claim 4, the prior art of Sakata ‘867 taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a vehicle door mirror device including the specific arrangement where  the housing main body is arranged between the actuator and the electric retraction unit, in combination with all other claimed limitations of claim 4. Moreover, there would be no reason for any modification to rearrange the working order of elements the mirror device of Sakata ‘867 to read on the above limitation without impermissible hindsight. 

In addition, regarding independent claims 1 and 4, another close cited prior art of Sakata et al. (hereafter Sakata, of record) US 6132050 A, teaches and renders obvious limitations of independent claims 1 and 4. However, regarding claims 1 and 4, the prior art of Sakata taken either singly or in combination  with any other prior art fails to anticipate or fairly suggest such a vehicle door mirror device including the specific arrangement where  the housing main body is arranged between the actuator and the electric retraction unit, in combination with all other claimed limitations of claim 1 and 4, respectively. Moreover, there would be no reason for any modification to rearrange the working order of elements the mirror device of Sakata ‘867 to read on the above limitation without impermissible hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872